DETAILED ACTION
	This Office action is based on the amendments filed July 12, 2022 for application 15/496,389.  Claim 1 is amended and claim 6 is cancelled; claims 1-5 and 7-15 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir Bishara on July 28, 2022.

The claims are amended as follows: 

Claim 10:	A method of making [[a]] the device  of claim 1, comprising the steps:
coating [[a]] the thin flexible flat porous tape with [[an]] the initiator or accelerator of polymerization;
coating said tape on the wound facing side with [[a]] the plurality of elongated traces of soluble pressure sensitive adhesive (PSA).
Claim 12:	The method of claim 10, further comprising a step of applying [[a]] the plurality of adhesive-impermeable elongated flat strips on the [[top]] upper side.

Claim 14:	The device of any of the claims 1, 2, 3, 4, 5, [[6,]] 7 or 8 wherein the tape is a mesh.

Election/Restrictions
Claim 1 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12, directed to the processes of making and using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 30, 2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art fails to disclose, either singly or in combination, the claimed device for application onto incisions or wounds with a liquid rapidly polymerizable adhesive for forming skin closure systems, the device comprising a thin flexible flat porous tape elongated along a longitudinal axis, the tape coated or impregnated with an initiator or accelerator of polymerization, the tape having a plurality of elongated traces of exudate soluble pressure sensitive adhesive (PSA) applied directly on a wound facing side of the tape, the traces covering from about 3% to about 50% of area of the tape and extending from a central portion of the tape and terminating at a periphery of the tape, wherein the traces are arranged in a pattern along a length of the tape to form drainage channels, and wherein a plurality of adhesive-impermeable elongated flat strips are disposed on an upper side of the tape, the strips extending from the central portion of the tape to the periphery of the tape, and wherein the strips are registered with and are covering the traces of soluble PSA in combination with the other claimed limitations.
Claims 2-5 and 7-15 are allowed based on their dependence from allowed claim 1.

The closest prior art of record is Jonn et al. (US 2005/0182443) which discloses a device (flexible substrate 1) for application onto incisions or wounds with a liquid rapidly polymerizable adhesive for forming skin closure systems, the device (1) comprising a thin flexible porous tape (flexible or compliant material 10) elongated along a longitudinal axis (¶ 0038), wherein the tape (10) is coated or impregnated with an initiator or accelerator of polymerization (¶ 0020 & 0070), the tape (10) has a plurality of traces (adhesive substance 20) of soluble pressure sensitive adhesive (PSA) applied directly on a wound facing side of the tape (¶ 0055-0056), wherein the traces (20) cover from about 3% to about 50% of an area of the tape (10) (¶ 0065), and wherein the traces (20) may be applied in any number of patterns (¶ 0055).
Locke et al. (US 9,440,010) discloses a device (system 100) for application onto incisions or wounds, the device (100) comprising a tape (drape 108) and an exudate soluble adhesive (column 6, lines 65-66; column 7, lines 11-13).
Nielsen et al. (US 2016/0045376) discloses a device (dressing) for application onto incisions or wounds, the device comprising a tape (backing layer 2) and a plurality of elongated traces of adhesive (adhesive lanes 1) applied directly on a wound facing side of the tape (2), wherein the traces (1) extend from a central portion of tape (2) and terminate at a periphery of the tape (2), and wherein the traces (1) are arranged in a pattern along a length of the tape (2) to form drainage channels (Fig. 1; ¶ 0003, 0007, 0027-0029, 0035, & 0044).
However, none of the references disclose a plurality of adhesive-impermeable elongated flat strips disposed on an upper side of the tape, the strips extending from the central portion of the tape to the periphery of the tape, wherein the strips are registered with and are covering the traces of soluble PSA in combination with the other claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821. The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/28/2022